Exhibit 10.3

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November 11, 2020,
by and between MOLECULIN BIOTECH, INC., a Delaware corporation (the “Company”),
and LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability company
(together with its permitted assigns, the “Investor”). Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings set
forth in the Purchase Agreement by and between the parties hereto, dated as of
the date hereof (as amended, restated, supplemented or otherwise modified from
time to time, the “Purchase Agreement”).

 

WHEREAS:

 

A.          Upon the terms and subject to the conditions of the Purchase
Agreement, (i) the Company has agreed to issue to the Investor, and the Investor
has agreed to purchase, up to Twenty-Two Million Dollars ($22,000,000) of the
Company's common stock, par value $0.001 per share (the “Common Stock”),
pursuant to the Purchase Agreement (such shares, the “Purchase Shares”), (ii)
the Company has agreed to issue to the Investor upon the execution of the
Purchase Agreement such number of shares of Common Stock as set forth in Section
5(e) of the Purchase Agreement (the “Initial Commitment Shares”), and (iii) the
Company has agreed to issue to the Investor upon purchases of Purchase Shares
pursuant to the Purchase Agreement up to such number of additional shares of
Common Stock as set forth in Section 5(e) of the Purchase Agreement (the
“Additional Commitment Shares” and, together with the Initial Commitment Shares,
the “Commitment Shares”); and

 

B.         To induce the Investor to enter into the Purchase Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “Securities Act”), and applicable
state securities laws.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:

 

1.           DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

(a)     “Base Prospectus” means the Company’s final base prospectus, dated April
9, 2020, a preliminary form of which is included in the Registration Statement
(defined below), including the documents and information incorporated by
reference therein.

 

(b)     “Initial Prospectus Supplement” means the prospectus supplement of the
Company dated November 12, 2020 relating to the Securities, including the
accompanying Base Prospectus, to be prepared and filed by the Company with the
SEC pursuant to Rule 424(b) under the Securities Act and in accordance herewith,
together with all documents and information incorporated therein by reference.

 

(c)     “Prospectus” means the Base Prospectus, as supplemented by any
Prospectus Supplement (including the Initial Prospectus Supplement), including
the documents and information incorporated by reference therein.

 

 

--------------------------------------------------------------------------------

 

 

 

(d)     “Prospectus Supplement” means any prospectus supplement to the Base
Prospectus (including the Initial Prospectus Supplement) filed with the SEC
pursuant to Rule 424(b) under the Securities Act in connection with the
transactions contemplated by this Agreement, including the documents and
information incorporated by reference therein.

 

(e)     “Register,” “Registered,” and “Registration” refer to a registration
effected by preparing and filing one or more registration statements of the
Company in compliance with the Securities Act and pursuant to Rule 415 under the
Securities Act or any successor rule providing for offering securities on a
continuous basis (“Rule 415”), and the declaration or ordering of effectiveness
of such registration statement(s) by the SEC.

 

(f)     “Registrable Securities” means the Purchase Shares that may from time to
time be issued or issuable to the Investor upon purchases of the Available
Amount under the Purchase Agreement (without regard to any limitation or
restriction on purchases), the Commitment Shares issued or issuable to the
Investor, and any shares of capital stock issued or issuable with respect to the
Purchase Shares, the Commitment Shares or the Purchase Agreement as a result of
any stock split, stock dividend, recapitalization, exchange or similar event,
without regard to any limitation on purchases under the Purchase Agreement.

 

(g)     “Registration Statement” means the effective registration statement on
Form S-3 (Commission File No. 333-235686) filed by the Company with the SEC
pursuant to the Securities Act for the registration of shares of its Common
Stock, including the Securities, and certain other securities of the Company, as
such Registration Statement has been or may be amended and supplemented from
time to time, including the financial statements, exhibits and schedules
thereto, and all other documents filed as part thereof or incorporated by
reference therein, and including all information deemed to be a part thereof at
the time of effectiveness pursuant to Rule 430B of the Securities Act, including
(i) any registration statement filed by the Company pursuant to Rule 462(b)
under the Securities Act in connection with the transactions contemplated by the
Transaction Documents and (ii) any comparable successor registration statement
filed by the Company with the SEC pursuant to the Securities Act for the
registration of shares of its Common Stock, including the Securities.

 

2.           REGISTRATION.

 

(a)     Initial Prospectus Supplement. The Company agrees that it shall, on the
date hereof, file with the SEC the Initial Prospectus Supplement pursuant to
Rule 424(b) under the Securities Act, in the form agreed upon by the Investor
prior to such filing, specifically relating to the transactions contemplated by,
and describing the material terms and conditions of, the Transaction Documents,
containing information previously omitted at the time of effectiveness of the
Registration Statement in reliance on Rule 430B under the Securities Act, and
disclosing all information relating to the transactions contemplated by the
Transaction Documents required to be disclosed in the Registration Statement and
the Prospectus as of the date of the Initial Prospectus Supplement, including,
without limitation, information required to be disclosed in the section
captioned “Plan of Distribution” in the Prospectus. The Investor acknowledges
that it will be identified in the Initial Prospectus Supplement as an
underwriter within the meaning of Section 2(a)(11) of the Securities Act. The
Company shall permit the Investor and its counsel to review and comment upon a
substantially complete pre-filing draft of the Initial Prospectus Supplement at
least one (1) Business Day prior to the date of its filing with the SEC, the
Company shall give due consideration to all such comments, and the Company shall
not file the Initial Prospectus Supplement with the SEC in a form to which the
Investor reasonably objects. The Investor shall use its reasonable best efforts
to comment upon such substantially complete pre-filing draft of the Initial
Prospectus Supplement within one (1) Business Day from the date the Investor
receives such substantially complete pre-filing draft thereof from the Company.
The Investor shall furnish to the Company such information regarding itself, the
Securities held by it and the intended method of distribution thereof, including
any arrangement between the Investor and any other Person relating to the sale
or distribution of the Securities, as shall be reasonably requested by the
Company in connection with the preparation and filing of the Initial Prospectus
Supplement, and shall otherwise cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of the
Initial Prospectus Supplement with the SEC.

 

2

--------------------------------------------------------------------------------

 

 

(b)     Effective Registration Statement; Current Prospectus; Securities Law
Compliance. The Company shall use its reasonable best efforts to keep the
Registration Statement effective pursuant to Rule 415 promulgated under the
Securities Act, and to keep the Registration Statement and the Prospectus
current and available for issuances and sales of all of the Securities by the
Company to the Investor, and for the resale by the Investor, at all times until
the earliest of (i) the date on which the Investor shall have sold all the
Securities and no Available Amount remains under the Purchase Agreement, (ii)
thirty (30) days following the Maturity Date and (iii) ninety (90) days
following the termination of the Purchase Agreement in accordance with Section
11 of the Purchase Agreement (the “Registration Period”). Without limiting the
generality of the foregoing, during the Registration Period, the Company shall
(a) take all action necessary to continue to be required to file reports with
the Commission pursuant to Section 13 or 15(d) of the Exchange Act, shall comply
with its reporting and filing obligations under the Exchange Act, and shall not
take any action or file any document (whether or not permitted by the Exchange
Act) to terminate or suspend its reporting and filing obligations under the
Exchange Act and (b) prepare and file with the SEC, at the Company’s expense,
such amendments (including, without limitation, post-effective amendments) to
the Registration Statement and such Prospectus Supplements pursuant to Rule
424(b) under the Securities Act, in each case, as may be necessary to keep the
Registration Statement effective pursuant to Rule 415 promulgated under the
Securities Act, and to keep the Registration Statement and the Prospectus
current and available for issuances and sales of all of the Securities by the
Company to the Investor, and for the resale of all of the Securities by the
Investor, at all times during the Registration Period (it being hereby
acknowledged and agreed that the Company shall prepare and file with the SEC, at
the Company’s expense, immediately prior to the third (3rd) anniversary of the
initial effective date of the Registration Statement (the “Renewal Date”), a new
Registration Statement relating to the Securities, in a form satisfactory to the
Investor and its counsel, and the Company shall use its reasonable best efforts
to cause such Registration Statement to be declared effective within 180 days
after the Renewal Date). The Investor shall furnish to the Company such
information regarding itself, the Securities held by it and the intended method
of distribution thereof as shall be reasonably requested by the Company in
connection with the preparation and filing of any such amendment to the
Registration Statement (or new Registration Statement) or any such Prospectus
Supplement, and shall otherwise cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
such amendment to the Registration Statement (or new Registration Statement) or
any such Prospectus Supplement. The Company shall comply with all applicable
federal, state and foreign securities laws in connection with the offer,
issuance and sale of the Securities contemplated by the Transaction Documents.

 

3

--------------------------------------------------------------------------------

 

 

3.           RELATED OBLIGATIONS.

 

With respect to the Registration Statement and the Prospectus, the Company shall
use its reasonable best efforts to effect the registration of the Registrable
Securities in accordance with the intended method of disposition thereof and,
pursuant thereto, the Company shall have the following obligations:

 

(a)     Stop Orders. The Company shall advise the Investor promptly (but in no
event later than 24 hours) and shall confirm such advice in writing: (i) of the
Company’s receipt of notice of any request by the SEC for amendment of or a
supplement to the Registration Statement, the Prospectus, any Prospectus
Supplement or for any additional information; (ii) of the Company’s receipt of
notice of the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement or prohibiting or suspending the use of the
Prospectus or any Prospectus Supplement, or of the Company’s receipt of any
notification of the suspension of qualification of the Securities for offering
or sale in any jurisdiction or the initiation or contemplated initiation of any
proceeding for such purpose; and (iii) of the Company becoming aware of the
happening of any event, which makes any statement of a material fact made in the
Registration Statement, the Prospectus or any Prospectus Supplement untrue or
which requires the making of any additions to or changes to the statements then
made in the Registration Statement, the Prospectus or any Prospectus Supplement
in order to state a material fact required by the Securities Act to be stated
therein or necessary in order to make the statements then made therein (in the
case of the Prospectus or any Prospectus Supplement, in light of the
circumstances under which they were made) not misleading, or of the necessity to
amend the Registration Statement or supplement the Prospectus or any Prospectus
Supplement to comply with the Securities Act or any other applicable laws. The
Company shall not be required to disclose to the Investor the substance or
specific reasons of any of the events set forth in clauses (i) through (iii) of
the immediately preceding sentence, but rather, shall only be required to
disclose that the event has occurred. The Company shall not deliver to the
Investor any Regular Purchase Notice, Accelerated Purchase Notice or Additional
Accelerated Purchase Notice, and the Investor shall not be obligated to purchase
any shares of Common Stock under the Purchase Agreement, during the continuation
or pendency of any of the foregoing events; provided, however, that the
foregoing shall not affect the Company’s or the Investor’s rights or obligations
under the Purchase Agreement with respect to any then pending Regular Purchases,
Accelerated Purchases and Additional Accelerated Purchases, and the Company and
the Investor shall complete their respective obligations with respect to any
such pending Regular Purchases, Accelerated Purchases and Additional Accelerated
Purchases under the Purchase Agreement. If at any time the SEC shall issue any
stop order suspending the effectiveness of the Registration Statement or
prohibiting or suspending the use of the Prospectus or any Prospectus
Supplement, the Company shall use its reasonable best efforts to obtain the
withdrawal of such order at the earliest possible time. The Company shall
furnish to the Investor, without charge, a copy of any correspondence from the
SEC or the staff of the SEC to the Company or its representatives relating to
the Registration Statement or the Prospectus, as the case may be.

 

(b)     Investor Review. Except as provided in this Agreement and other than
periodic and current reports required to be filed pursuant to the Exchange Act,
the Company shall not file with the SEC any amendment to the Registration
Statement or any supplement to the Prospectus that refers to the Investor, the
Transaction Documents or the transactions contemplated thereby (including,
without limitation, any Prospectus Supplement filed in connection with the
transactions contemplated by the Transaction Documents), in each case with
respect to which (a) the Investor shall not previously have been advised and
afforded the opportunity to review and comment thereon at least one (1) Business
Day prior to filing with the SEC, as the case may be, (b) the Company shall not
have given due consideration to any comments thereon received from the Investor
or its counsel, or (c) the Investor shall reasonably object, unless the Company
reasonably has determined that it is necessary to amend the Registration
Statement or make any supplement to the Prospectus to comply with the Securities
Act or any other applicable law or regulation, in which case the Company shall
promptly (but in no event later than 24 hours) so inform the Investor, the
Investor shall be provided with a reasonable opportunity to review and comment
upon any disclosure referring to the Investor, the Transaction Documents or the
transactions contemplated thereby, as applicable, and the Company shall
expeditiously furnish to the Investor a copy thereof. In addition, for so long
as, in the reasonable opinion of counsel for the Investor, the Prospectus is
required to be delivered in connection with any acquisition or sale of
Securities by the Investor, the Company shall not file any Prospectus Supplement
with respect to the Securities without furnishing to the Investor as many copies
of such Prospectus Supplement, together with the Prospectus, as the Investor may
reasonably request.

 

4

--------------------------------------------------------------------------------

 

 

(c)     Prospectus Delivery. The Company consents to the use of the Prospectus
(and of each Prospectus Supplement thereto) in accordance with the provisions of
the Securities Act and with the securities or “blue sky” laws of the
jurisdictions in which the Securities may be sold by the Investor, in connection
with the offering and sale of the Securities and for such period of time
thereafter as the Prospectus is required by the Securities Act to be delivered
in connection with sales of the Securities. The Company will make available to
the Investor upon request, and thereafter from time to time will furnish to the
Investor, as many copies of the Prospectus (and each Prospectus Supplement
thereto) as the Investor may reasonably request for the purposes contemplated by
the Securities Act within the time during which the Prospectus is required by
the Securities Act to be delivered in connection with sales of the Securities.
If during such period of time any event shall occur that in the reasonable
judgment of the Company and its counsel, or in the reasonable judgment of the
Investor and its counsel, is required to be set forth in the Registration
Statement, the Prospectus or any Prospectus Supplement or should be set forth
therein in order to make the statements made therein (in the case of the
Prospectus or any Prospectus Supplement, in light of the circumstances under
which they were made) not misleading, or if in the reasonable judgment of the
Company and its counsel, or in the reasonable judgment of the Investor and its
counsel, it is otherwise necessary to amend the Registration Statement or
supplement the Prospectus or any Prospectus Supplement to comply with the
Securities Act or any other applicable law or regulation, the Company shall
forthwith prepare and, subject to Section 3(b) above, file with the SEC an
appropriate amendment to the Registration Statement or an appropriate Prospectus
Supplement and in each case shall expeditiously furnish to the Investor, at the
Company’s expense, such amendment to the Registration Statement or such
Prospectus Supplement, as applicable, as may be necessary to reflect any such
change or to effect such compliance. The Company shall have no obligation to
separately advise the Investor of, or deliver copies to the Investor of, the SEC
Documents, all of which the Investor shall be deemed to have notice of.

 

(i)     Delivery of Shares. The Company shall cooperate with the Investor to
facilitate the timely preparation and delivery of DWAC Shares (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to the Registration Statement and the Prospectus and enable such DWAC
Shares to be in such denominations or amounts as the Investor may reasonably
request and registered in such names as the Investor may request

 

(j)     Transfer Agent. The Company shall at all times maintain the services of
the Transfer Agent with respect to its Common Stock.

 

(k)     Approvals. The Company shall use its reasonable best efforts to cause
the Registrable Securities covered by any Registration Statement to be
Registered with or approved by such other governmental agencies or authorities
in the United States as may be necessary to consummate the disposition of such
Registrable Securities.

(l)     Confirmation of Effectiveness. If reasonably requested in writing by the
Investor at any time, the Company shall deliver to the Investor a written
confirmation of whether or not the effectiveness of such Registration Statement
has lapsed at any time for any reason (including, without limitation, the
issuance of a stop order) and whether or not the Registration Statement is
currently effective and available to the Company for sale of all of the
Registrable Securities..

 

(m)     Further Assurances. The Company agrees to take all other reasonable
actions as necessary and reasonably requested in writing by the Investor to
expedite and facilitate disposition by the Investor of Registrable Securities
pursuant to any Registration Statement.

 

5

--------------------------------------------------------------------------------

 

 

(n)     Transfer Agent Instructions. On or before the date the Initial
Prospectus Supplement is filed with the SEC, the Company shall issue to the
Transfer Agent the Irrevocable Transfer Agent Instructions in the form agreed to
prior to the date hereof, and on the date any Registration Statement which
includes the Registrable Securities is ordered effective by the SEC, the Company
shall deliver, and shall cause legal counsel for the Company to deliver, to the
Transfer Agent for such Registrable Securities (with copies to the Investor)
confirmation that such Registration Statement has been declared effective by the
SEC. Thereafter, if requested by the Investor at any time, the Company shall
deliver to the Investor a written confirmation of whether or not the
effectiveness of such Registration Statement has lapsed at any time for any
reason (including, without limitation, the issuance of a stop order) and whether
or not the Registration Statement is current and available to the Investor for
sale of all of the Registrable Securities.

 

4.           OBLIGATIONS OF THE INVESTOR.

 

(a)     Investor Information. The Investor has furnished to the Company in
Exhibit A hereto such information regarding itself, the Registrable Securities
held by it, the Registrable Securities held by it and the intended method of
disposition thereof, including any arrangement between the Investor and any
other Person relating to the sale or distribution of the Securities, as required
to effect the registration of such Registrable Securities and shall execute such
documents in connection with such registration as the Company may reasonably
request. The Company shall notify the Investor in writing of any other
information the Company reasonably requires from the Investor in connection with
any Registration Statement hereunder. The Investor will as promptly as
practicable notify the Company of any material change in the information set
forth in Exhibit A, other than changes in its ownership of Common Stock.

 

(b)     Suspension of Sales. The Investor agrees that, upon receipt of any
notice from the Company of the existence of any suspension or stop order as set
forth in Section 3(a), the Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement covering such
Registrable Securities until the Investor's receipt of the copies of a notice
regarding the resolution or withdrawal of the suspension or stop order as
contemplated by Section 3(a). Notwithstanding anything to the contrary, the
Company shall cause its transfer agent to promptly deliver to the Investor DWAC
Shares without any restrictive legend in accordance with the terms of the
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which the Investor has entered into a contract for sale prior to the
Investor’s receipt of a notice from the Company of the happening of any event of
the kind described in Section 3(a) and for which the Investor has not yet
settled.

 

(c)     Investor Cooperation. The Investor agrees to cooperate with the Company
as reasonably requested by the Company in connection with the preparation and
filing of any amendments and supplements to any Registration Statement or the
Prospectus hereunder.

 

5.           EXPENSES OF REGISTRATION.

 

All reasonable expenses of the Company, other than sales or brokerage
commissions and fees and disbursements of counsel for, and other expenses of,
the Investor, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, and
fees and disbursements of counsel for the Company, shall be paid by the Company.

 

6

--------------------------------------------------------------------------------

 

 

6.           INDEMNIFICATION.

 

(a)     To the fullest extent permitted by law, the Company will, and hereby
does, indemnify, hold harmless and defend the Investor, each Person, if any, who
controls the Investor, the members, the directors, officers, partners,
employees, agents, representatives of the Investor and each Person, if any, who
controls the Investor within the meaning of the Securities Act or the Securities
Exchange Act of 1934, as amended (the "Exchange Act") (each, an "Indemnified
Person"), against any losses, claims, damages, liabilities, judgments, fines,
penalties, charges, costs, attorneys' fees, amounts paid in settlement or
expenses, joint or several, (collectively, "Claims") incurred in investigating,
preparing or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
governmental, administrative or other regulatory agency, body or the SEC,
whether pending or threatened, whether or not an indemnified party is or may be
a party thereto ("Indemnified Damages"), to which any of them may become subject
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Registration Statement or any amendment
thereto or any omission or alleged omission to state therein, or in any document
incorporated by reference therein, a material fact required to be stated therein
or necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Prospectus or any Prospectus Supplement, or
any omission or alleged omission to state therein, or in any document
incorporated by reference therein, a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, or (iii) any violation or alleged
violation by the Company or any of its Subsidiaries, affiliates, officers,
directors or employees, of the Securities Act, the Exchange Act, state
securities or “Blue Sky” laws, or the rules and regulations of the Principal
Market relating to the offer or sale of the Registrable Securities pursuant to
the Registration Statement or the Prospectus (the matters in the foregoing
clauses (i) through (iii) being, collectively, “Violations”). The Company shall
reimburse each Indemnified Person promptly as such expenses are incurred and are
due and payable, for any reasonable out-of-pocket legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any such
Claim. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a): (A) shall not apply to
a Claim by an Indemnified Person to the extent, but only to the extent, arising
out of or based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company by or on behalf of the Investor
expressly for use in any Prospectus Supplement (it being hereby acknowledged and
agreed that the written information set forth on Exhibit A attached hereto, as
the same may be updated from time to time in writing by the Investor, is the
only written information furnished to the Company by or on behalf of the
Investor expressly for use in any Prospectus Supplement), if the Prospectus was
timely made available by the Company to the Investor pursuant to Section 3(c);
(B) shall not be available to the extent such Claim is based on a failure of the
Investor to deliver, or to cause to be delivered, the Prospectus made available
by the Company, if such Prospectus was theretofore made available by the Company
pursuant to Section 3(c), and if delivery of the Prospectus would have cured the
defect giving rise to such Claim; and (C) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld,
delayed or conditioned. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Indemnified Person
and shall survive the transfer of the Registrable Securities by the Investor
pursuant to Section 8.

 

7

--------------------------------------------------------------------------------

 

 

(b)     In connection with any Prospectus Supplement, the Investor agrees to
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers who signed the Registration Statement, and each Person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act (collectively and together with an Indemnified Person, an “Indemnified
Party”), against any Claim or Indemnified Damages to which any of them may
become subject, under the Securities Act, the Exchange Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
about the Investor set forth on Exhibit A attached hereto (as the same may be
updated from time to time in writing by the Investor) and furnished to the
Company by the Investor expressly for inclusion any Prospectus Supplement; and,
subject to Section 6(d), the Investor will reimburse any reasonable
out-of-pocket legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Claim; provided, however, that the
indemnity agreement contained in this Section 6(b) and the agreement with
respect to contribution contained in Section 7 shall not apply to amounts paid
in settlement of any Claim if such settlement is effected without the prior
written consent of the Investor, which consent shall not be unreasonably
withheld, delayed or conditioned; and provided, further, that the Investor shall
be liable under this Section 6(b) for only that amount of a Claim or Indemnified
Damages as does not exceed the net proceeds to the Investor as a result of the
sale of Registrable Securities pursuant to such Registration Statement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Indemnified Party and shall survive the transfer of
the Registrable Securities by the Investor pursuant to Section 8.

 

(c)     Promptly after receipt by an Indemnified Person or Indemnified Party
under this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised as to the status of the
defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its written consent, provided, however, that the indemnifying
party shall not unreasonably withhold, delay or condition its consent. No
indemnifying party shall, without the consent of the Indemnified Party or
Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such claim or
litigation. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

 

(d)     The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred. Any
Person receiving a payment pursuant to this Section 6 which person is later
determined to not be entitled to such payment shall return such payment to the
person making it.

 

8

--------------------------------------------------------------------------------

 

 

(e)     The indemnity agreements contained herein shall be in addition to (i)
any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7.           CONTRIBUTION.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no seller
of Registrable Securities guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.

 

8.           ASSIGNMENT OF REGISTRATION RIGHTS.

 

The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor; provided, however,
that any transaction, whether by merger, reorganization, restructuring,
consolidation, financing or otherwise, whereby the Company remains the surviving
entity immediately after such transaction shall not be deemed an assignment. The
Investor may not assign its rights under this Agreement without the prior
written consent of the Company, other than to an affiliate of the Investor
controlled by Jonathan Cope or Josh Scheinfeld, in which case the assignee must
agree in writing to be bound by the terms and conditions of this Agreement.

 

9.           AMENDMENT OR WAIVER OF REGISTRATION RIGHTS.

 

No provision of this Agreement may be (i) amended other than by a written
instrument signed by both parties hereto or (ii) waived other than in a written
instrument signed by the party against whom enforcement of such waiver is
sought. Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

 

10.         MISCELLANEOUS.

 

(a)     Holder. A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities. If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from the registered owner of such Registrable Securities.

 

(b)     Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:

 

9

--------------------------------------------------------------------------------

 

 

If to the Company:

Moleculin Biotech, Inc.

5300 Memorial Drive, Suite 950

Houston, Texas 77007

Telephone:     713-300-5160

E-mail:           jfoster@moleculin.com

Attention:      Jonathan P. Foster, CFO

 

With a copy to (which shall not constitute notice or service of process):

Schiff Hardin LLP

100 N. 18th, Suite 300

Philadelphia, PA 19103

Telephone:     (202) 724-6847

Facsimile:      (202) 778-6460

E-mail:          cpavri@schiffhardin.com

Attention:      Cavas S. Pavri, Esq.     

 

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:     (312) 822-9300

Facsimile:      (312) 822-9301

E-mail:           jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention:      Josh Scheinfeld/Jonathan Cope

 

With a copy to (which shall not constitute notice or service of process):

Dorsey & Whitney LLP

51 West 52nd Street

New York, NY 10019

Telephone:     (212) 415-9214

Facsimile:      (212) 953-7201

E-mail:           marsico.anthony@dorsey.com

Attention:      Anthony J. Marsico, Esq.

 

or at such other address, email address and/or facsimile number and/or to the
attention of such other person as the recipient party has specified by written
notice given to each other party three (3) Business Days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender's facsimile machine or
email account containing the time, date, recipient facsimile number or email
address, as applicable, and an image of the first page of such transmission or
(C) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.

 

10

--------------------------------------------------------------------------------

 

 

(c)     Governing Law. The corporate laws of the State of Delaware shall govern
all issues concerning the relative rights of the Company and its stockholders.
All other questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting the State of Illinois,
County of Cook, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(d)     Integration. This Agreement, the Purchase Agreement and the other
Transaction Documents constitute the entire understanding among the parties
hereto with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein. This Agreement, the Purchase Agreement and
the other Transaction Documents supersede all other prior oral or written
agreements between the Investor, the Company, their affiliates and persons
acting on their behalf with respect to the subject matter hereof and thereof.

 

(e)     No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and any permitted successors and assigns of the Company
and, except as set forth in Section 9, is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

 

(f)     Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(g)     Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file, including any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com, www.echosign.adobe.com, etc., shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

 

(h)     Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

11

--------------------------------------------------------------------------------

 

 

(i)     No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent
and no rules of strict construction will be applied against any party.

 

 

 

 

 

 

 

 

 

 

 

** Signature Page Follows **

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

 

 

 

THE COMPANY:

 

MOLECULIN BIOTECH, INC.

 

 

By: /s/ Jonathan P. Foster         

Name: Jonathan P. Foster

Title: Chief Financial Officer

 

 

 

INVESTOR:

 

LINCOLN PARK CAPITAL FUND, LLC

BY: LINCOLN PARK CAPITAL, LLC

BY: ROCKLEDGE CAPITAL CORPORATION 

 

 

By: /s/ Josh Scheinfeld            

Name: Josh Scheinfeld

Title: President

 

13

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

 

Information About The Investor Furnished To The Company By The Investor
Expressly For Use

In Connection With Each Registration Statement and Prospectus Supplement

 

 

Information With Respect to Lincoln Park Capital

 

As of the date of the Purchase Agreement, Lincoln Park Capital Fund, LLC,
beneficially owned 4,759,611 shares of our common stock. Josh Scheinfeld and
Jonathan Cope, the Managing Members of Lincoln Park Capital, LLC, the manager of
Lincoln Park Capital Fund, LLC, are deemed to be beneficial owners of all of the
shares of common stock owned by Lincoln Park Capital Fund, LLC. Messrs. Cope and
Scheinfeld have shared voting and investment power over the shares being offered
under the prospectus supplement filed with the SEC in connection with the
transactions contemplated under the Purchase Agreement. Lincoln Park Capital,
LLC is not a licensed broker dealer or an affiliate of a licensed broker dealer.

 

 

 

 